Citation Nr: 0905596	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-20 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Board notes both evidentiary and procedural 
shortcomings in the record that must be addressed prior to a 
final Board disposition of this appeal.

As to the evidence of record, the Veteran was afforded a VA 
heart examination in October 2005.  In a January 2009 brief, 
the Veteran's representative asserted that this examination 
was inadequate because the examiner had not clarified which 
signs and symptoms were due to the service-connected valvular 
heart disease, as opposed to the nonservice-connected 
coronary artery disease.  The Board acknowledges this and has 
even greater concern with the timing and findings of the 
examination.  This examination was conducted two months 
following coronary artery bypass graft (times four) surgery 
in August 2005, and the examiner provided only an estimate of 
the Veteran's metabolic equivalents (METs) on the basis that, 
because it had been less than three months since the bypass 
surgery, the Veteran was unable to accurately perform an 
exercise treadmill test.  In the Board's preliminary 
analysis, this comment raises serious doubt as to whether the 
examination was conducted too soon after the bypass surgery 
to produce reliable data.  The Board also notes the absence 
of objective findings as to cardiac hypertrophy or dilatation 
on electro-cardiogram, echocardiogram, or x-ray; left 
ventricular dysfunction; and congestive heart failure, all 
addressed under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
Given these shortcomings, and in light of the fact that the 
examination findings are now more than three years old, the 
Board finds that a reexamination is warranted.

The Board is also concerned with the adequacy of notification 
of the relative duties of VA and claimants in this case, 
which concerns a claimed increase in an existing rating.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, at a minimum, adequate notice in such cases requires 
that: (1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, however, this notification was not made 
in terms of the applicable criteria of Diagnostic Code 7000 
in the October 2005 notice letter.  The Veteran was provided 
with such criteria in the June 2006 Statement of the Case, 
but, because his appeal has not been readjudicated since this 
issuance, the Board does not find adequate post-adjudicatory 
action sufficient to ensure that he has not been prejudiced 
by the prior notice error.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The Veteran himself has not 
provided any lay statements or testimony addressing this 
claim subsequent to the June 2006 Statement of the Case, and, 
accordingly, the Board is unable to find that he has "actual 
knowledge" of the applicable rating criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  A corrective 
notice letter, consistent with Vazquez-Flores, is therefore 
needed in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
Veteran explaining, in terms of Vazquez-
Flores and 38 U.S.C.A. §§ 5103 and 5103A, 
the need for additional evidence 
regarding the claim on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence (i.e., medical, laboratory, and 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
employment and daily life) that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran.  Importantly, this letter should 
set forth the provisions of 38 C.F.R. 
§ 4.104, Diagnostic Code 7800.

2.  The Veteran should be then afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected rheumatic heart disease.  The 
Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  It is 
essential that these include testing to 
ascertain the Veteran's workload (in 
METs).  The examiner should also provide 
commentary as to: 
1) any evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or x-ray; 2) any left 
ventricular dysfunction (in percentage 
terms of ejection fraction); and 3) the 
frequency and duration of any episodes of 
congestive heart failure.  If any such 
findings are determined to be 
attributable to a cardiovascular disorder 
other than the service-connected 
rheumatic heart disease, the examiner 
must so state and also clarify exactly 
which findings are attributable to the 
service-connected disorder.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete 
rationale, in a typewritten report.
 
3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable, he and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

